 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN REYNA,                                           1:20-cv-00447-GSA (PC)

12                      Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
13          v.                                             (Document #2)
                                                                        and
14   KINGS COUNTY JAIL, et al.,
                                                           ORDER DIRECTING PAYMENT
15                      Defendants.                        OF INMATE FILING FEE BY KINGS
                                                           COUNTY JAIL
16

17

18

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
23   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
24   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
25   the preceding month’s income credited to plaintiff’s trust account. The Kings County Sheriff or
26   his/her designee is required to send to the Clerk of the Court payments from plaintiff’s account
27   each time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full.
28   28 U.S.C. § 1915(b)(2).
                                                       1
 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3              1. Plaintiff’s application to proceed in forma pauperis is GRANTED;

 4              2. The Kings County Sheriff or his/her designee shall collect payments from

 5        plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 6        preceding month’s income credited to the prisoner’s trust account and shall forward

 7        those payments to the Clerk of the Court each time the amount in the account

 8        exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 9        been collected and forwarded to the Clerk of the Court. The payments shall be

10        clearly identified by the name and number assigned to this action.

11              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12        plaintiff’s in forma pauperis application on the Kings County Sheriff via the United States

13        Postal Service.

14              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

15        Department, U.S. District Court, Eastern District of California, Sacramento Division.

16              5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a

17        certified copy of his prison trust account statement for the six-month period immediately

18        preceding the filing of the complaint, if plaintiff has not already done so.

19
     IT IS SO ORDERED.
20
21     Dated:        April 2, 2020                          /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
